Title: From Thomas Jefferson to William Campbell, 22 June 1780
From: Jefferson, Thomas
To: Campbell, William



Sir
In Council: June 22, 1780.

Orders have been sent to the county lieutenants of Montgomery and Washington, to furnish 250 of their militia to proceed in conjunction with the Carolinians against the Chickamoggas. You are hereby authorized to take command of the said men. Should  the Carolinians not have at present such an expedition in contemplation, if you can engage them to concur as volunteers, either at their own expense or that of their State, it is recommended to you to do it. Take great care to distinguish the friendly from the hostile part of the Cherokee nation, and to protect the former while you severely punish the latter. The Commissary and Quarter-Master in the Southern department is hereby required to furnish you all the aid of his department. Should the men, for the purpose of despatch, furnish horses for themselves to ride, let them be previously appraised, as in cases of impress, and for such as shall be killed, die, or be lost in the service, without any default in the owner, payment shall be made by the public. An order was lodged with Col. Preston for 1,000℔s of powder from the lead mines for this expedition; and you receive herewith an order for 500 ℔s. of powder from Col. Fleming for the same purpose, of the expenditure of which you will render account. I am, sir, your very humble servant,

Thos. Jefferson

